Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-32, drawn to a compound of formula (I), salts, and solvates thereof, and to a composition comprising said compound of formula (I) and a pharmaceutically acceptable carrier, classified in C07D 413/14.

II.	Claims 33-34, drawn to a method for treating cancer in a mammal comprising administering to said mammal an effective amount of a compound of claim 1, classified in C07D 213/56.

III.	Claim 35, drawn to a method of inhibiting angiogenesis in a mammal comprising administering to said mammal an effective amount of a compound of claim 1, classified in C07D 213/56.

IV.	Claim 36, drawn to a method inhibiting hedgehog pathway signaling in a cell comprising contacting said cell with an effective amount of a compound of claim 1, classified in C07D 213/56.

V.	Claim 37, drawn to a method for preparing a compound of formula (Ib”), said process comprising reacting a compound of formula (a) with a , classified in C07D 213/46.

Inventions I and II-V are related inventions.  Inventions are related if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions claimed are functionally different.  The invention of group I is drawn to a compound/composition of group I and focuses mainly on the compound/ composition.  The invention of group II, however, is mainly focus on treating cancer using various contrasting compounds of formula (I).  The invention of group III is mainly focus on inhibiting angiogenesis (i.e. new blood vessel formation), a method contrastingly different from the method of group II.  The invention of group IV is drawn to a method of inhibiting hedgehog signaling involving contrasting pathways in the method of groups II and III.  The method of group V is mainly focus on preparing a compound of formula (Ib”) and is functionally different from the methods of group II, III, and IV.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I vs. II-V are related as a composition and methods of using or making.  These inventions as claimed can be shown to be distinct if either or both of the following can be shown:  1) the method of using or making the composition as claimed 
Consequently, due to the reasons listed above, these inventions are distinct and are mutually exclusive.  Moreover, a search required for Group I (i.e. compound of formula (I)) is not required for Groups II-V (i.e. methods of use or preparing) as they entail searches in different databases.  Similarly, a search for group V is not required for groups II-IV and I.  Accordingly, a search for all groups would pose an undue burden on the Office (see MPEP § 808.02).  

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

 (c) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
Species Election

In addition, this application contains claims that are directed to more than one species of the generic inventions.   Specifically, applicant claims treatment of diseases in group II that possess contrasting etiologies and mechanism of action (for example, breast cancer vs. brain cancer).  Additionally, applicant is claiming the use of compounds containing various Y's or wherein Y is absent and wherein A is a carbocycle or a heterocycle, and X can be a variety of functional groups.  Thus, once applicant has selected a specific group to be examined, applicant will need to further elect the specific species associated with the chosen invention.  Moreover, this species election is required for all groups listed above.  
Thus, applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-37 are generic.
For all groups listed above:
-Specifically, applicant is required to elect a particular compound of formula (I).  Alternatively, applicant may elect a particular compound of formula (I) listed in the specification pgs. 23-58.
For group II above:
-Applicant is also required to elect a particular cancer to be treated in the method of group II.  Alternatively, applicant may elect a particular cancer listed in claim 34.


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is also reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

No telephone call was made due to the complexity of the election/restriction.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA JEAN-LOUIS whose telephone number is (571)270-3503.  The examiner can normally be reached on M-T 5:30-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
06/04/2021